Citation Nr: 1750847	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for service-connected asthma with a history of bronchitis.

2.  Propriety of the reduction of the disability evaluation of 40 percent to 10 percent for service-connected seizure disorder, effective from November 1, 2012.

3.  Entitlement to a disability evaluation in excess of 40 percent for service-connected seizure disorder prior to November 1, 2012, in excess of 10 percent from November 1, 2012, and in excess of 20 percent from November 4, 2015.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008, August 2012 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran has indicated that his service-connected asthma with a history of bronchitis and seizure disorder have resulted in an inability to obtain or retain substantially gainful employment.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disabilities, and as a separate appeal for such is not required, entitlement to a TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Veteran was last examined to address the severity of his service-connected asthma with a history of bronchitis.  Also, in October 2017 up-to-date VA records were associated with the clams file.  The examination report and the up-to-date VA records have yet to be considered by the AOJ in a Supplemental Statement of the Case (SSOC).  Rather, they were considered by the AOJ only in a rating decision addressing the severity of the service-connected asthma with a history of bronchitis.  As such the claims must be remanded for consideration of this evidence, and if the benefits sought remain denied, for issuance of a SSOC.  See 38 C.F.R. § 19.31 (2016).  The issue of TDIU is inextricably intertwined with such rating issues, and as such is also remanded.  

Accordingly, the case is REMANDED for the following action:

The claims on appeal should again be reviewed by the AOJ on the basis of all evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a SSOC to include consideration of the TDIU, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

